In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Araujo, J.H.O.), dated June 30, 2003, as, after a hearing, denied her petition for a change of residential custody.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, she was not denied the effective assistance of counsel with respect to her petition for a change of residential custody (see Matter of Bates v Bates, 290 AD2d 732 [2002]; Matter of Baker v Baker, 283 AD2d 730 [2001]; see Matter of Saren v Palma, 263 AD2d 544 [1999]; Matter of Schimmel v Schimmel, 262 AD2d 990 [1999]). Altman, J.P., Smith, Krausman and Skelos, JJ., concur.